Citation Nr: 1145139	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as secondary to duodenitis with hiatal hernia with reflux). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the Veteran testified at the RO before the undersigned Acting Veterans Law Judge (VLJ).  At that time, he submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (referral of additional evidence to the AOJ is not necessary if procedural right is waived by the appellant or his representative). 

In September 2008 and March 2011, the Board remanded this issue for further evidentiary development.  The development has been completed and the case returned to the Board for disposition.


FINDING OF FACT

The competent evidence shows that the Veteran's sleep apnea was aggravated by his service-connected duodenitis with hiatal hernia.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.



Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case.  See Hunt v. Derwinski, 1 Vet .App. 292, 296   (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286   (1994).

Given the plain meaning of 38 U.S.C. §535, and the purposes of veterans disabilities laws, we hold that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual background and Analysis

The Veteran seeks service connection for sleep apnea.  It is not shown and it is not contended otherwise that the Veteran has a sleep apnea disability directly related to his active service. 

Rather, testimony and statements from the Veteran suggest that sleep apnea is caused by service connected duodenitis with hiatal hernia and reflux, or that sleep apnea is aggravated by this service-connected disorder.

A December 2006 private treatment report reflected a diagnosis of obstructive sleep apnea.

A January 2008 VA treatment report noted that the Veteran was using a CPAP machine for his sleep apnea.

The Veteran underwent a VA examination in March 2009.  The examiner noted that the Veteran did not have a history of aspiration or any breathing problems related to regurgitation or gastroesophageal reflux or vomiting.  The diagnoses were duodenal ulcer, hiatal hernia with gastroesophageal reflux, mixed internal and external hemorrhoids and obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was unrelated to his service-connected duodenal ulcer with hiatal hernia or reflux or hemorrhoids.  It was noted that there was no basis for these conditions leading to obstructive sleep apnea as the most he could have would be aspiration from regurgitation which he was not experiencing.

In March 2011, per the Board remand instructions, the VA examiner provided a clarifying opinion after a review of the Veteran's record.  The examiner noted a review of the internet article submitted which indicated that nighttime acid reflux impacted poor sleep and sleep apnea.  After a review of the record, the examiner determined that it was less likely than not that the Veteran has sleep apnea due to his service-connected duodenitis with hiatal hernia with acid reflux.  However, the examiner opined that it was as least as likely as not that the Veteran's duodenitis with hiatal hernia, acid reflux and hemorrhoids aggravated his obstructive sleep apnea.  The examiner noted that just because two diagnoses occur in the same individual does not mean that one causes the other but may well mean, in this case, that one aggravates the other.  The examiner indicated that there was a distinct difference between cause and aggravation.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for sleep apnea as secondary to the Veteran's service-connected duodenitis with hiatal hernia with reflux is warranted.  In support of this conclusion, the Board notes that the VA examiner in his March 2011 records review determined that the Veteran's sleep apnea was at least as likely as not aggravated by his duodenitis with hiatal hernia with reflux.   

Moreover, although the same examiner twice concluded that it was less likely than not that the Veteran has sleep apnea due to his service-connected duodenitis with hiatal hernia with acid reflux, the examiner also noted that there was a distinct difference between cause and aggravation.  As noted above, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service-connected duodenitis with hiatal hernia with reflux did not exacerbate his sleep apnea. 

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 


ORDER

Service connection for sleep apnea is granted.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


